Citation Nr: 0521205	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-40 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from October 
1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  That rating decision, in part, denied 
entitlement to service connection for PTSD.  

In March 2005, a hearing was held before the Board in 
Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims entitlement to service connection for 
post-traumatic stress disorder (PTSD).  He claims that during 
service as a Marine stationed at Da Nang, Vietnam, he was 
subject to mortar fire while on base.  He also claims that he 
was part of a detail that volunteered for a mission off-base 
and that he became involved in combat with the enemy during 
this mission.  Initially, the information submitted by the 
veteran did not contain specific dates which could be used to 
attempt to verify the veteran's claimed stressors.  However, 
at the March 2005 hearing before the Board, the veteran 
presented sworn testimony indicating that as a result of the 
action he claimed resulted in his stressors, he was awarded 
the Navy Commendation Medal.  Review of the veteran's service 
personnel records provides the dates that the veteran served 
in Vietnam and the date he was awarded the Navy Commendation 
Medal.  This information narrows down the date of the alleged 
stressors to a two month period of time in May and June 1969 
during which the alleged stressor took place.  Accordingly, 
further attempts to assist the veteran with verification of 
his stressors should be conducted.  
The veteran has a VA medical diagnoses of PTSD shown in a VA 
medical treatment record dated August 2002.  However, a VA 
psychiatric examination of the veteran has not been 
conducted.  An examination may need to be conducted if 
development verifies that the veteran was exposed to 
stressors during service.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following 
development:

1.  The RO should contact the veteran and 
request that he submit copies of any 
service records in his possession.  
Specifically, he should be asked to submit 
copies of the award certificate and 
narrative for his award of the Navy 
Commendation Medal.  

2.  The veteran served in the Marine 
Corps.  The RO should attempt to verify 
the veteran's stressors of being subjected 
to mortar fire and being involved in a 
firefight outside of Da Nang Base in May 
or June 1969 using "Virtual VA" 
resources as instructed by VBA Fast Letter 
05-08.  The veteran's unit of service 
during this period of time is shown in the 
service personnel records in the claims 
file.

3.  If the RO is unable to verify the 
veteran's stressors above, then an attempt 
to verify the veteran's stressors must be 
made by contacting:  

Headquarters United States Marine Corps
Marine Corps Historical Center
1254 Charles Morris St. SE
Washington Navy Yard 
Washington, DC  20374-5040
Again, the RO should comply with the 
instructions set out in VBA Fast Letter 
05-08.

4.  Subsequently, the RO should make a 
determination about which stressor(s) are 
shown by credible supporting evidence to 
have actually occurred.

5.  Following the above, if, and only if, 
adequate corroboration of stressors is 
obtained, the veteran should be provided 
with a VA psychiatric examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any psychiatric 
disorder found.  Regarding the claim for 
PTSD, the RO must provide the examiner the 
summary of any verified stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
any verified in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examination report must 
include a detailed account of all 
pathology found to be present.  If 
psychiatric disorders different from PTSD 
are present, the examiner is requested, if 
possible, to reconcile the diagnoses and 
specify which symptoms are associated with 
each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible stressors that caused the 
disorder.  All necessary special studies 
or tests including psychological testing 
and evaluation must be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF) and include a definition of 
the numerical code assigned.  The entire 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

6.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

7.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


